The parties having agreed in open court that this appeal may be decided by a court of four justices, the decision is as follows: Order in so far as it denies motion to direct the board of elections of the city of New York to place and print upon the official ballots of the Democratic party to be used in the primary election of the Democratic party on September 17, 1935, the name of Morris Ornstein as a designee for the public office of sheriff of Kings county and the name of Herman M. Frank as a designee for the public office of register of Kings county, affirmed, without costs, No opinion. Lazansky, P. J., Young, Tompkins and Johnston, JJ., concur.